Citation Nr: 0102239	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for dysthymia 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty from August 1976 to November 1977 
in addition to subsequent National Guard service in 1984.  

This matter arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied an increased evaluation for 
service-connected dysthymia.  The appellant timely appealed 
the denial.  

The veteran has indicated in his substantive appeal that he 
has been attempting to make a claim for service connection 
for back, head and neck disabilities on the basis of 
aggravation, but that the RO has yet to respond to his claim.  
The Board refers this matter to the RO for appropriate 
action, but also notes for the record that a January 1992 
Board decision denied service connection for a neck disorder.  


REMAND

The record shows that the veteran has a long history of 
mental health treatment, including both inpatient and 
outpatient VA treatment.  In an August 1996 rating decision, 
the RO granted the veteran's claim for service connection for 
dysthymia, and assigned a 50 percent schedular evaluation for 
that disability.  The veteran's current claim for an 
increased evaluation was received in April 1998.  

Relevant evidence includes VA treatment records showing two 
hospitalizations in 1998 as well as a VA examination in 
August 1998.  The hospitalization records show diagnoses of 
schizoaffective disorder and polysubstance dependence.  
Notably, neither discharge summary includes a diagnosis of 
dysthymia.  However, following the VA examination conducted 
in August 1998, the Axis I diagnoses included dysthymic 
disorder but did not include schizoaffective disorder.  
Further, the examiner included an Axis II diagnosis of 
schizotypal personality disorder.  These VA records also show 
Global Assessment of Functioning (GAF) scale scores ranging 
from 45 to 60 during this time period.  The August 1998 
examiner provided two GAF scores, assigning a 45 GAF score 
for the veteran's dysthymia alone.  The higher scores of 55 
and 60 obtained following the veteran's two hospitalizations 
in January and February 1998 however, do not appear to have 
been based on the veteran's dysthymia as that disorder was 
not diagnosed on either discharge.  The RO in denying the 
veteran's claim noted that although the August 1998 VA 
examiner rendered a more severe GAF score, it was placing 
greater weight on the two reports of hospitalization in which 
the assessments were much higher and based on more thorough 
periods of evaluation.  The RO also indicated that 
symptomatology associated with the veteran's schizoaffective 
disorder and personality disorder as well as his substance 
abuse could not be considered in evaluating the veteran's 
service-connected dysthymia.  Since however, dysthymia was 
not diagnosed following either VA hospitalization, the VA 
examiner who did diagnose dysthymia rendered an assessment of 
greater psychiatric impairment due to service-connected 
disability than shown on the two hospitalization, and in 
light of the veteran's multiple differential diagnoses, the 
Board finds that additional examination is in order.   

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO should ensure compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

1.  The veteran should be examined by a 
panel of two VA psychiatrists to 
determine the nature and extent of his 
service-connected dysthymia.  Any other 
current psychiatric disorder should also 
be identified.  Each psychiatrist should 
conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  The examiners should 
specifically address the impact of any 
nonservice-connected acquired psychiatric 
disorder, personality disorder and 
substance abuse.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The examiners should 
identify the degree of social and 
industrial impairment due to the service-
connected dysthymia alone.  The entire 
claims folder, and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the examinations.  
The examiners are informed that any 
diagnosis reached should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



